Rehearing.
After the delivery of the foregoing opinion, counsel for the appellant moved the court for a rehearing, because they were unadvised of its submission until the above opinion had been delivered. Counsel for appellee consented to the rehearing, and the case was remanded to the docket.
The case was then heard a second time, with the result following :
Truly, J.,
delivered the opinion of the court on the rehearing.
That the accident and injury in this case is attributable solely to the appellant’s inexcusable inattention is inescapable, from her own frank statement.

Affirmed'.